Citation Nr: 0928064	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  08-23 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North 
Florida/South Georgia


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
private medical expenses incurred from January 6, 2008 to 
January 9, 2008.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant had active military service from January 1951 
to January 1954.  The appellant has represented himself 
throughout the course of this appeal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Medical 
Administration Service (MAS) of the Department of Veterans 
Affairs (VA) North Florida/South Georgia Medical Center which 
denied the appellant's private medical treatment 
payment/reimbursement claim for the period from January 6, 
2008 to January 9, 2008.


FINDINGS OF FACT

1.  From January 6, 2008 to January 9, 2008, the appellant 
received private medical treatment.

2.  The appellant is not service-connected for any condition.  

3.  The appellant was not eligible for reimbursement under 
38 U.S.C.A. § 1728.

4.  The appellant had coverage under Medicare Parts A and B 
which paid for a portion of the private medical care at 
issue.


CONCLUSION OF LAW

The criteria for establishing entitlement to payment or 
reimbursement of private medical expenses have not been met 
for the private medical treatment provided to the appellant 
from January 6, 2008 to January 8, 2008.  38 U.S.C.A. 
§§ 1703(a), 1725, 1728, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 17.152, 17.120, 17.1000-17.1002, 17.1004 
(2008); Veterans' Mental Health and Other Care Improvements 
Act of 2008, Pub. L. No. 110-387, § 402, ___ Stat. ___ 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

However, the VCAA and its implementing regulations do not 
apply to claims for benefits governed by 38 C.F.R. Part 17 
(the governing regulations for reimbursement of private 
medical expenses).  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 
2001).  A letter in March 2008 advised the appellant of what 
was needed to establish entitlement to VA 
payment/reimbursement of private medical expenses.  

Moreover, in this case, it is the law, and not the evidence, 
that is dispositive.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the law, and not 
the underlying facts or development of the facts, is 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); 
see also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no 
effect on appeal limited to interpretation of law); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable 
where law, and not factual evidence, is dispositive).  
Accordingly, as the VCAA is not for application in this case, 
the Board finds that no further action is necessary. 

Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant was transported to the Munroe Regional Medical 
Center on January 6, 2008, for symptoms thought to be related 
to a cerebral vascular accident (CVA).  He was discharged 
from that facility on January 9, 2008.  A February 2008 
billing statement from that facility indicated that, after a 
payment of $6,708.65 from Medicare had been credited to the 
appellant's account, he was responsible for the balance of 
$1024.00.  The appellant is seeking payment of that amount by 
VA.

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.  As there is no indication from the 
record, nor has the appellant alleged, that he has a total 
disability or that his treatment at the private hospital was 
for an adjudicated service-connected disability, a non-
service-connected disability associated with and held to be 
aggravating an adjudicated service-connected disability or 
for the purpose of ensuring entrance or continued 
participation in a vocational rehabilitation program under 
38 U.S.C.A. Chapter 31, he is not eligible for benefits under 
38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728 and 38 C.F.R. 
§§ 17.120, 17.47(i). 

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and the implementing 
regulations (38 C.F.R. §§ 17.1000-1008), a veteran must 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing  
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use such provider beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency  
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) (not applicable here).

(i) The veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided.  
38 C.F.R. § 17.1002.

On October 10, 2008, the Veterans' Mental Health and Other 
Care Improvements Act of 2008, was signed by the President.  
This bill makes various changes to veteran's mental health 
care and also addresses other health care related matters.  
In pertinent part it amends 38 U.S.C.A. § 1725 and 
38 U.S.C.A. § 1728 to make mandatory, as opposed to 
discretionary, the reimbursement of the reasonable value of 
emergency treatment of an "eligible" veteran furnished by a 
non-VA facility, if all of the pertinent criteria outlined 
above are otherwise satisfied.  See Veterans' Mental Health 
and Other Care Improvements Act of 2008, Pub. L. No. 110-387, 
§ 402, ___ Stat. ___ (2008).  Additionally, this amendment 
added a provision, which essentially expands one of the 
criteria that defines the meaning of "emergency treatment" to 
include treatment rendered until such time as the veteran can 
be transferred safely to a VA facility or other Federal 
facility and such facility is capable of accepting such 
transfer; or . . . such time as a Department facility or 
other Federal facility accepts such transfer if: (I) at the 
time the veteran could have been transferred safely to a 
Department facility or other Federal facility, no Department 
facility or other Federal facility agreed to accept such 
transfer; and (II) the non-Department facility in which such 
medical care or services was furnished made and documented 
reasonable attempts to transfer the veteran to a Department 
facility or other Federal facility.

As the Veteran's claim is being denied on a basis not 
affected by the Veterans' Mental Health and Other Care 
Improvements Act of 2008, further discussion of the changes 
under this Act is not necessary. 

The criteria listed in 38 C.F.R. § 17.1002 are conjunctive, 
not disjunctive; thus, all of the criteria must be met.  See 
Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met]; compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned]. 

Review of the evidence of record reveals that the appellant 
has had coverage under Medicare Parts A and B since August 1, 
1995.  The record also shows that the $6,708.65 of the bills 
incurred for the private treatment in question were paid by 
Medicare Parts A and B; this payment constitutes a legal bar 
to reimbursement under 38 U.S.C.A. § 1725.  More 
specifically, under 38 C.F.R. § 17.1002 (g), a veteran must 
have no coverage under a health-plan contract for payment or 
reimbursement, in whole or in part, for the emergency 
treatment.  As Medicare Parts A and B do constitute a health-
plan contract, and, in fact, payment was made pursuant to 
that contract, the appellant did have coverage and therefore 
did not meet the requirements listed under 38 C.F.R. 
§ 17.1002.

As noted above, the appellant has not established service 
connection for any disability.  Furthermore, the record shows 
that he had Medicare Parts A & B coverage at the time of the 
claimed private medical treatment, which is a bar to the 
benefit sought.  As each of the above-listed (a through i) 
criteria contained in 38 C.F.R. § 17.1002 must be satisfied 
in order to establish entitlement under 38 U.S.C.A. § 1725, 
there is no need to address whether any or all other 
requirements for such reimbursement have been met by the 
appellant.  

The Board is sympathetic to the appellant's financial 
situation but, unfortunately, is unable to provide a legal 
remedy.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), 
quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) 
("This Court must interpret the law as it exists, and cannot 
'extend . . . benefits out of sympathy for a particular 
[claimant].'").  In Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), the Court held that, in a case where the law, as 
opposed to the facts, was dispositive of the claim, the claim 
should be denied or appeal to Board because of absence of 
legal merit or lack of entitlement under law.  Thus, as 
appellant's claim fails because of absence of legal merit or 
lack of entitlement under the law, his claim must be denied.  


ORDER

Entitlement to payment or reimbursement for unauthorized 
private medical expenses incurred from January 6, 2008 to 
January 9, 2008 is denied.




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


